Citation Nr: 1226822	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-38 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a skin disability, to include herpes simplex rash.

6.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected degenerative joint disease of the cervical spine.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to an initial compensable rating for residuals of an appendectomy scar.

9.  Entitlement to a disability rating greater than 30 percent for degenerative joint disease of the cervical spine.

10.  Entitlement to a disability rating greater than 10 percent for epicondylitis of the right elbow.

11.  Entitlement to a disability rating greater than 20 percent for right C8 cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1948 to October 1972, including in the Korean Conflict and in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  An RO hearing was held on the Veteran's claims in June 2008.

In an October 2010 administrative decision, the Veteran was found to be incompetent for purposes of VA benefits and his wife was appointed as his fiduciary.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having major depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, are as stated on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In statements on a VA Form 21-4138 dated on June 13, 2008, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claim of service connection for bilateral hearing loss.

2.  In statements on a VA Form 21-4138 dated on November 4, 2011, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claims of service connection for a skin disability, to include herpes simplex rash, a disability manifested by dizziness, to include as secondary to service-connected degenerative joint disease of the cervical spine, a bilateral eye disability, and entitlement to an initial compensable rating for residuals of an appendectomy scar, a disability rating greater than 30 percent for degenerative joint disease of the cervical spine, a disability rating greater than 10 percent for epicondylitis of the right elbow, and to a disability rating greater than 20 percent for right C8 cervical radiculopathy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to service connection for bilateral hearing loss, a skin disability, to include herpes simplex rash, a disability manifested by dizziness, to include as secondary to service-connected degenerative joint disease of the cervical spine, a bilateral eye disability, and entitlement to an initial compensable rating for residuals of an appendectomy scar, a disability rating greater than 30 percent for degenerative joint disease of the cervical spine, a disability rating greater than 10 percent for epicondylitis of the right elbow, and to a disability rating greater than 20 percent for right C8 cervical radiculopathy.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the currently appealed rating decision issued in July 2007, the RO denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss, a skin disability, to include herpes simplex rash, a disability manifested by dizziness, to include as secondary to service-connected degenerative joint disease of the cervical spine, and for a bilateral eye disability.  The RO also denied, in pertinent part, the Veteran's claims of entitlement to an initial compensable rating for residuals of an appendectomy scar, a disability rating greater than 30 percent for degenerative joint disease of the cervical spine, a disability rating greater than 10 percent for epicondylitis of the right elbow, and to a disability rating greater than 20 percent for right C8 cervical radiculopathy.  The Veteran has perfected a timely appeal with respect to all of these claims.  In statements on a VA Form 21-4138 dated on June 13, 2008, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claim of service connection for bilateral hearing loss.  In statements on a VA Form 21-4138 dated on November 4, 2011, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claims of service connection for a skin disability, to include herpes simplex rash, a disability manifested by dizziness, to include as secondary to service-connected degenerative joint disease of the cervical spine, a bilateral eye disability, and entitlement to an initial compensable rating for residuals of an appendectomy scar, a disability rating greater than 30 percent for degenerative joint disease of the cervical spine, a disability rating greater than 10 percent for epicondylitis of the right elbow, and to a disability rating greater than 20 percent for right C8 cervical radiculopathy.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's June 2008 VA Forms 21-4138 requesting withdrawal of his appeal for service connection for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Given the Veteran's November 2011 VA Forms 21-4138 requesting withdrawal of his appeal for service connection for a skin disability, to include herpes simplex rash, a disability manifested by dizziness, to include as secondary to service-connected degenerative joint disease of the cervical spine, a bilateral eye disability, and for an initial compensable rating for residuals of an appendectomy scar, a disability rating greater than 30 percent for degenerative joint disease of the cervical spine, a disability rating greater than 10 percent for epicondylitis of the right elbow, and for a disability rating greater than 20 percent for right C8 cervical radiculopathy, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review any of these claims and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for a skin disability, to include herpes simplex rash, is dismissed.

Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected degenerative joint disease of the cervical spine, is dismissed.

Entitlement to service connection for a bilateral eye disability is dismissed.

Entitlement to an initial compensable rating for residuals of an appendectomy scar is dismissed.

Entitlement to a disability rating greater than 30 percent for degenerative joint disease of the cervical spine is dismissed.

Entitlement to a disability rating greater than 10 percent for epicondylitis of the right elbow is dismissed.

Entitlement to a disability rating greater than 20 percent for right C8 cervical radiculopathy is dismissed.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, and entitlement to a TDIU can be adjudicated. 

With respect to the Veteran's service connection claim for PTSD, the Board observes that, at his most recent VA PTSD examination in January 2007, the VA examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  A review of the Veteran's VA outpatient treatment records dated subsequent to January 2007 shows that he has been diagnosed as having PTSD which may be attributed to active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board concludes that the January 2007 VA examination is not adequate for VA purposes because it does not address the Veteran's current diagnosis of PTSD.  Accordingly, on remand, the Board finds that the Veteran should be scheduled for a new VA examination which addresses the contended causal relationship between his PTSD and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include major depressive disorder, the Board again notes that a review of the Veteran's claims file shows that he has been diagnosed as having major depressive disorder.  To date, he has not been provided with a VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  Id.

With respect to the Veteran's TDIU claim, the Board notes that, because the Veteran's appeal is being remanded for additional development, and because adjudication of the claims being remanded likely will impact adjudication of the Veteran's TDIU claim, this claim is inextricably intertwined with the other currently appealed claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim is deferred.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  A review of the claims file shows that VA treatment records currently associated with the claims file are dated only through July 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for PTSD and/or for an acquired psychiatric disability other than PTSD, to include major depressive disorder, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any manifestations of PTSD currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the alleged in-service stressor on which a PTSD diagnosis is based.  The examiner also should state whether PTSD, if diagnosed, is based on the Veteran's fear of hostile military or terrorist activity and, if so, whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran has been diagnosed as having Alzheimer's disease with dementia and may not be an accurate reporter of his medical history.  Accordingly, the examiner is asked to review carefully the Veteran's medical history contained in the claims file prior to offering any opinion concerning the contended etiological relationship between PTSD, if diagnosed, and active service.  The examiner further is advised that the Veteran has reported that his in-service stressors included being shot at and finding South Korean soldiers killed by the enemy while in combat in Korea during the Korean Conflict.  The examiner finally is advised that the Veteran's in-service exposure to combat has been conceded by his award of the Combat Infantryman's Badge (CIB) for active combat service in the Korean Conflict.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include major depressive disorder, currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include major depressive disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran has been diagnosed as having Alzheimer's disease with dementia and may not be an accurate reporter of his medical history.  Accordingly, the examiner is asked to review carefully the Veteran's medical history contained in the claims file prior to offering any opinion concerning the contended etiological relationship between an acquired psychiatric disability other than PTSD, to include major depressive disorder, if diagnosed, and active service. 

4.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


